Title: To Thomas Jefferson from Harry Innes, 29 November 1781
From: Innes, Harry
To: Jefferson, Thomas



Sir
Richmond Novr. 29th. 1781

A circumstance has lately transpired in the Western country which is likely to create great Litigation, and as I expect to be considerably employed in the investigation of the matter, I would beg leave to communicate the affair to you and request your opinion on it; I have presumed to do this under a confidence that you would have no objection to giving your opinion as you are not in any of the judicial departments. Inclosed is a State of the case. Those Surveys were cheifly made before the Year 48 at which time it is said no Depy. or Assistant Surveyor was necessary—the Law directing Assistants passed about the year 50.
I would beg leave Sir to request your opinion in another matter which concerns myself, (I mean) who has the Titles to the Leatherwood Lands—Lomax or my Fathers Representatives—as I beleive you are better acquainted with the matter than I am, shall not undertake to state it. Your favour Sir in answering the two cases here refered to you will lay me under singular obligations, besides making you any satisfaction you may require—and if an oppertunity offers of sending [an answer?] shortly to Bedford I would request you to send it to the care of your Overseer—if no oppertunity offers that way soon a Letter sent to Richmond any time during the Session to the care of Mr. Talbott would meet with a ready conveyance. I am Sir Your mo. ob.

Harry Innes

